Name: Decision of the EEA Joint Committee No 81/96 of 13 December 1996 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: marketing;  consumption;  environmental policy;  electronics and electrical engineering;  European construction
 Date Published: 1997-04-17

 17.4.1997 EN Official Journal of the European Communities L 100/70 DECISION OF THE EEA JOINT COMMITTEE No 81/96 of 13 December 1996 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 68/96 (1); Whereas Commission Decision 96/461/EC of 11 July 1996 establishing ecological criteria for the award of the Community eco-label to washing machines (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 Point 2c (Commission Decision 93/430/EEC) in Annex XX to the Agreement shall be replaced by the following: 2c. 396 D 0461: Commission Decision 96/461/EC of 11 July 1996 establishing ecological criteria for the award of the Community eco-label to washing machines (OJ No L 191, 1. 8. 1996, p. 56) Article 2 The texts of Commission Decision 96/461/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 January 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 13 December 1996. For the EEA Joint Committee The President H. HAFSTEINM (1) OJ No L 71, 13. 3. 1997, p. 42. (2) OJ No L 191, 1. 8. 1996, p. 56.